

[logo.jpg]


August 5, 2009


Mr. Dayl W. Pearson
133 Woods Road
Locust Valley, NY  11560


Dear Dayl:


This letter will confirm our offer to you of employment with Kohlberg Capital
Corporation (the "Company"), under the terms and conditions that follow.  This
letter supersedes the letter agreement dated December 11, 2006 between you and
the Company in its entirety effective as of the date hereof.


1.  Term, Position and Duties.


(a)  Subject to earlier termination as hereafter provided, your employment shall
continue through December 31, 2010, and will be automatically extended for one
year on January 1, 2011 and on each succeeding January 1 unless previously
terminated in writing by you or an expressly authorized representative of the
Company, in either case, on not less than thirty (30) days written notice.  The
term of this Agreement, as from time to time extended is hereafter referred to
as “the term of this agreement” or “the term hereof”.  You will be employed by
the Company as its President and Chief Executive Officer.  You will report to
the Board of Directors of the Company (the “Board”).


(b)  You agree to perform the duties of your position and such other duties as
may reasonably be assigned to you from time to time including, but not limited
to:  investing in debt and equity securities of middle market companies, as
directed by the Board; implementing and investing “warehouse” lines;
negotiating, documenting, and selling debt and equity securities of the Company;
and purchasing and trading non-investment grade loans, high yield bonds, and
other permitted securities on behalf of the Company.  You also agree that you
will devote your full business time and your best efforts, business judgment,
skill and knowledge exclusively to the advancement of the business and interests
of the Company.
 

--------------------------------------------------------------------------------

295 Madison Avenue, 6th Floor ● New York, NY  10017
Telephone (212) 455-8300 ● Facsimile (212) 983-7654

 
 

--------------------------------------------------------------------------------

 

Mr. Dayl Pearson
Page 2
August 5, 2009

--------------------------------------------------------------------------------



2.  Compensation and Benefits.  During your employment, as compensation for all
services performed by you for the Company and its Affiliates, the Company will
provide you the following pay and benefits:


      (a)  Base Salary.  The Company will pay you a base salary at the rate of
Four   Hundred Thousand Dollars ($400,000) per year, payable in accordance with
the regular payroll practices of the Company and subject to increase from time
to time by the Committee in its discretion.


(b)  Bonus Compensation.  During employment, you will be considered for an
annual discretionary bonus of not less than Four Hundred Fifty Thousand Dollars
($450,000).  Bonus awards will be determined by the Committee, based on your
performance and that of the Company against goals established annually by the
Board after consultation with you and will be paid on or about January 31 of
each succeeding calendar year.


(c)  Participation in Employee Benefit Plans.  You will be entitled to
participate in all employee benefit plans from time to time in effect for
employees of the Company generally, except to the extent such plans are
duplicative of benefits otherwise provided you under this agreement.  Your
participation will be subject to the terms of the applicable plan documents and
generally applicable Company policies.


 3.  Confidential Information and Restricted Activities.


      (a)  Confidential Information.  During the course of your employment with
the Company, you will learn of Confidential Information, as defined below, and
you may develop Confidential Information on behalf of the Company.  You agree
that you will not use or disclose to any Person (except as required by
applicable law or for the proper performance of your regular duties and
responsibilities for the Company) any Confidential Information obtained by you
incident to your employment or any other association with the Company or any of
its Affiliates.  You understand that this restriction shall continue to apply
after your employment terminates, regardless of the reason for such termination.


      (b)  Protection of Documents.  All documents, records and files, in any
media of whatever kind and description, relating to the business, present or
otherwise, of the Company or any of its Affiliates, and any copies, in whole or
in part, thereof (the "Documents"), whether or not prepared by you shall be the
sole and exclusive property of the Company. You agree to safeguard all Documents
and to surrender to the Company, at the time your employment terminates or at
such earlier time or times as the Committee or its designee may specify, all
Documents then in your possession or control.

 
 

--------------------------------------------------------------------------------

 

Mr. Dayl Pearson
Page 3
August 5, 2009

--------------------------------------------------------------------------------



      (c)  Non-Competition.  You acknowledge that in your employment with the
Company you will have access to Confidential Information which, if disclosed,
would assist in competition against the Company and its Affiliates and that you
will also generate goodwill for the Company and its Affiliates in the course of
your employment. Therefore, you agree that the following restrictions on your
activities during and after your employment are necessary to protect the
goodwill, Confidential Information and other legitimate interests of the Company
and its Affiliates:


 (i)  While you are employed by the Company and for the greater of (x) the
remaining term of this agreement or (y) six (6) months after your employment
terminates (in the aggregate, the Non-Competition Period), you agree that you
will not, without the prior written consent of the Company, directly or
indirectly, own, manage, operate, join, control, finance, or participate in the
ownership, marketing, management, operation, control, fundraising or financing
of, or be connected as an officer, director, employee, partner, principal,
agent, representative, consultant, or otherwise use or permit your name to be
used in connection with any business or enterprise engaged in the United States
in the business of structuring middle market lending vehicles, analyzing and
acquiring loans and other assets to be held by such vehicles, arranging for the
issuance of debt and preferred securities by such vehicles, acting as collateral
managers for such securitizations, or performing similar functions.


(ii)  You agree that during the Non-Competition Period, you will not, directly
or through any other Person, (i) hire any employee of the Company or any of its
Affiliates or seek to persuade any employee of the Company or any of its
Affiliates to discontinue employment, (ii) solicit or encourage any customer or
investor of the Company or any of its Affiliates or independent contractor
providing services to the Company or any of its Affiliates to terminate or
diminish its relationship with them or (iii) seek to persuade any customer or
investor or prospective customer or investor of the Company or any of its
Affiliates to conduct with anyone else any business or activity that such
customer or investor or prospective customer or investor conducts or could
conduct with the Company or any of its Affiliates.


      (d)  In signing this agreement, you give the Company assurance that you
have carefully read and considered all the terms and conditions of this
agreement, including the restraints imposed on you under this Section 3.  You
agree without reservation that these restraints are necessary for the reasonable
and proper protection of the Company and its Affiliates and that each and every
one of the restraints is reasonable in respect to subject matter, length of time
and geographic area.  You further agree that, were you to breach any of the
covenants contained in this Section 3, the damage to the Company and its
Affiliates would be irreparable.  You therefore agree that the Company, in
addition to any other remedies available to it, shall be entitled to preliminary
and permanent injunctive relief against any breach or threatened breach by you
of any of those covenants, without having to post bond.  You and the Company
further agree that, in the event that any provision of this Section 3 is
determined by any court of competent jurisdiction to be unenforceable by reason
of its being extended over too great a time, too large a geographic area or too
great a range of activities, that provision shall be deemed to be modified to
permit its enforcement to the maximum extent permitted by law.  It is also
agreed that each of the Company's Affiliates shall have the right to enforce all
of  your obligations to that Affiliate under this agreement, including without
limitation pursuant to this Section 3.

 
 

--------------------------------------------------------------------------------

 

Mr. Dayl Pearson
Page 4
August 5, 2009

--------------------------------------------------------------------------------



4.  Termination of Employment.   Your employment under this agreement may be
terminated prior to the expiration of the term hereof pursuant to this Section
4.


      (a)  The Company may terminate your employment for Cause upon notice to
you setting forth in reasonable detail the nature of the Cause.  The following
shall constitute Cause for termination:  (i) your repeated material failure to
perform (other than by reason of disability), or material gross negligence in
the performance of, your duties and responsibilities to the Company or any of
its Affiliates which failure is not cured within thirty (30) days after written
notice of such failure or negligence is delivered to you; (ii) your material
breach of this agreement or any other agreement between you and the Company or
any of its Affiliates which breach is not cured within thirty (30) days after
written notice of such breach is delivered to you; or (iii) commission by you of
a felony involving moral turpitude or fraud with respect to the Company or any
of its Affiliates.  The Company also may terminate your employment at any time
without Cause upon notice to you.


      (b)  This agreement shall automatically terminate in the event of your
death during employment, and you shall be entitled to the severance payments set
forth under 5 (a) below.  In the event of your death, any amounts owed to you
under this agreement will be paid to your estate, or designated successor or
assigns.  In the event you become disabled during employment and, as a result,
are unable to continue to perform substantially all of your duties and
responsibilities under this agreement, the Company will continue to pay you your
base salary and to provide you benefits in accordance with Section 2(a) above,
to the extent permitted by plan terms, for up to twelve (12) weeks of disability
during any period of three hundred and sixty-five (365) consecutive calendar
days.  If you are unable to return to work after twelve (12) weeks of
disability, the Company may terminate your employment, upon written notice to
you, and you shall be entitled to the severance payments set forth under 5(a)
below.  If any question shall arise as to whether you are disabled to the extent
that you are unable to perform substantially all of your duties and
responsibilities for the Company and its Affiliates, you shall, at the Company's
request, submit to a medical examination by a physician selected by the Company
to whom you or your guardian, if any, has no reasonable objection to determine
whether you are so disabled and such determination shall for the purposes of
this agreement be conclusive of the issue.  If such a question arises and you
fail to submit to the requested medical examination, the Company's determination
of the issue shall be binding on you.

 
 

--------------------------------------------------------------------------------

 

Mr. Dayl Pearson
Page 5
August 5, 2009

--------------------------------------------------------------------------------



(c)  You may terminate your employment hereunder for “Good Reason” by providing
written notice to the Company of the condition giving rise to the Good Reason no
later than thirty (30) days following the occurrence of the condition; by giving
the Company thirty (30) days to remedy the condition; and, if the Company fails
to remedy the condition, by terminating your employment within ten (10) days
following the expiration of such thirty (30) day period.  For purposes of this
letter agreement, the term “Good Reason” means, without your consent, the
occurrence of one or more of the following events:  (i) material diminution in
the nature or scope of your responsibilities, duties or authority as
contemplated by this letter agreement; (ii) failure by the Company to pay the
minimum Bonus Compensation set forth in 2(b) above in any year under this letter
agreement if you have achieved the annual financial target referenced therein;
or (iii) your being required to relocate to a principal place of employment
outside of the New York metropolitan area.  For purposes of this paragraph 4(c)
a change in reporting relationships resulting from a Change in Control will
constitute Good Reason.  In addition, a termination of your employment by you
for any reason during the 90-day period immediately following a Change in
Control shall be deemed to be a termination for Good Reason for all purposes of
this letter agreement.


5.   Severance Payments and Other Matters Related to Termination.


      (a)  In the event of termination of your employment by the Company without
Cause, by death, or disability, or a termination by you for Good Reason, for the
remaining term of this agreement, the Company will continue to pay you your base
salary (“severance payments”) and will continue to contribute to the premium
cost of your health insurance on the same terms and conditions as it contributes
for active employees provided that you make a timely election under the federal
law known as “COBRA”.  The Company may, in its sole discretion, elect to cease
the continuation of base salary and contributions toward health insurance
premiums at any point after you have received six (6) months of base salary
continuation and health insurance contributions (or one (1) year if you are
terminated by the Company within ninety (90) days of the completion of a Change
in Control.) provided that it also releases you from your remaining obligation
under Section 3(c)(i) above.  The Company will also pay you on the date of
termination any base salary earned but not paid through the date of termination
and pay for any vacation time accrued but not used to that date.  In addition,
the Company will pay you any bonus compensation and profit sharing payment to
which you are entitled in accordance with Sections 2(b) and 2(c) above, prorated
to the date of termination and payable at the time such monies are payable to
Company executives generally.  Any obligation of the Company to provide you
severance payments or other payments or benefits under this Section 5(a) is
conditioned, however, upon your signing a release of claims in the form provided
by the Company (the "Employee Release") substantially in the form of the
attached Exhibit A and upon your not revoking the Employee Release
thereafter.  All severance payments will be in the form of salary continuation,
payable in accordance with the normal payroll practices of the Company, and will
begin at the Company's next regular payroll period following the effective date
of the Employee Release, but shall be retroactive to the date of
termination.  Notwithstanding anything else contained in this agreement, no
bonus or severance payments or other payments or benefits will be due and
payable under any provision of this Section 5(a) until the next regular Company
payday following the effective date of the Employee Release.

 
 

--------------------------------------------------------------------------------

 

Mr. Dayl Pearson
Page 6
August 5, 2009

--------------------------------------------------------------------------------



(b)  In the event of termination of your employment by the Company for Cause or
by you for any reason, the Company will pay you any base salary earned but not
paid through the date of termination and pay for any vacation time accrued but
not used to that date.  The Company shall have no obligation to you for any
bonus or other incentive compensation, benefits continuation or severance
payments.


(c)  In the event of termination of your employment by expiration of the term
hereof or non-renewal of this agreement, the Company will pay you any base
salary earned but not paid through the date of termination, pay for any vacation
time accrued but not used to that date, and any bonus or other incentive
compensation to which you are entitled in accordance with Sections 2(b) and 2(c)
above, prorated to the date of termination and payable at the time such bonuses
are payable to Company executives generally.  The Company shall have no
obligation to you for any severance payments or benefits continuation.


(d)  Except for any rights you may have under Section 5(a) above or under the
federal law known as "COBRA" to continue participation in the Company's group
health and dental plans at your cost, benefits shall terminate in accordance
with the terms of the applicable benefit plans based on the date of termination
of your employment, without regard to any continuation of base salary or other
payment to you following termination.  Your Option Agreement will govern your
exercise, if any, of your option following termination of employment.


(e)  Provisions of this agreement shall survive any termination if so provided
in this agreement or if necessary or desirable to accomplish the purposes of
other surviving provisions, including without limitation your obligations under
Section 3 of this  agreement.  The obligation of the Company to make payments to
you under this Section 5 is expressly conditioned upon your continued full
performance of obligations under Section 3 hereof.   Upon termination by either
you or the Company, all rights, duties and obligations of you and the Company to
each other shall cease, except as otherwise expressly provided in this
agreement.


6.   Definitions.  For purposes of this agreement, the following
definitions  apply:


"Affiliates" means all persons and entities directly or indirectly controlling,
controlled by or under common control with the Company, where control may be by
management authority, equity interest or otherwise.

 
 

--------------------------------------------------------------------------------

 

Mr. Dayl Pearson
Page 7
August 5, 2009

--------------------------------------------------------------------------------



“Change in Control” means:


(i)
The acquisition by any person, entity or “group”, within the meaning of Section
13(d)(3) or 14(d)(2) of the Exchange Act, (excluding, for this purpose, the
Company or its Affiliates) of beneficial ownership of 33% or more of either the
then outstanding shares of the Company’s common stock or the combined voting
power of the Corporation’s then outstanding voting securities entitled to vote
generally in the election of directors.



(ii)
Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board,
provided that any person who first becomes a director subsequent to the date
hereof whose recommendation, election or nomination for election by the
Company’s stockholders was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board (other than an election or
nomination of an individual whose initial assumption of office is in connection
with an actual or threatened election contest relating to the election of the
directors of the Company as described in Rule 14a-11 of Regulation 14A
promulgated under the Exchange Act) shall be, for the purposes of this
Agreement, considered as though such person were a member of the Incumbent
Board; or



(iii)
Approval by the stockholders of the Company of a reorganization share  exchange,
merger or consolidation with respect to which, in any such case, the persons who
were the stockholders of the Company immediately prior to such reorganization,
share exchange, merger or consolidation do not, immediately thereafter, own more
than 50% of the combined voting power entitled to vote in the election of
directors of the reorganized, merged or consolidated company; or



(iv)
Liquidation or dissolution of the Company or a sale of all or substantially all
of the assets of the Company.



"Confidential Information" means any and all information of the Company and its
Affiliates that is not generally available to the public. Confidential
Information also includes any information received by the Company or any of its
Affiliates from any Person with any understanding, express or implied, that it
will not be disclosed.  Confidential Information does not include information
that enters the public domain, other than through your breach of your
obligations under this agreement.


"Person" means an individual, a corporation, a limited liability company, an
association, a partnership, an estate, a trust or any other entity or
organization, other than the Company or any of its Affiliates.

 
 

--------------------------------------------------------------------------------

 

Mr. Dayl Pearson
Page 8
August 5, 2009

--------------------------------------------------------------------------------



7.  Conflicting Agreements. You hereby represent and warrant that your signing
of this agreement and the performance of your obligations under it will not
breach or be in conflict with any other agreement to which you are a party or
are bound and that you are not now subject to any covenants against competition
or similar covenants or any court order that could affect the performance of
your obligations under this agreement.  You agree that you will not disclose to
or use on behalf of the Company any proprietary information of a third party
without that party's consent.


8.  Withholding.  All payments made by the Company under this agreement shall be
reduced by any tax or other amounts required to be withheld by the Company under
applicable law.


9.  Assignment.  Neither you nor the Company may make any assignment of this
agreement or any interest in it, by operation of law or otherwise, without the
prior written consent of the other; provided, however, that the Company may
assign its rights and obligations under this agreement without your consent to
one of its Affiliates or to any Person with whom the Company shall hereafter
affect a reorganization, consolidate with, or merge into or to whom it transfers
all or substantially all of its properties or assets.  This Agreement shall
inure to the benefit of and be binding upon you and the Company, and each of our
respective successors, executors, administrators, heirs and permitted assigns.


10.  Severability.  If any portion or provision of this agreement shall to any
extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this agreement shall be valid and enforceable to the
fullest extent permitted by law.


11.  Miscellaneous.  This agreement sets forth the entire agreement between you
and the Company and replaces all prior and contemporaneous communications,
agreements and understandings, written or oral, with respect to the terms and
conditions of your employment.  This agreement may not be modified or amended,
and no breach shall be deemed to be waived, unless agreed to in writing by you
and an expressly authorized representative of the Board.  The headings and
captions in this agreement are for convenience only and in no way define or
describe the scope or content of any provision of this Agreement.  This
agreement may be executed in two or more counterparts, each of which shall be an
original and all of which together shall constitute one and the same instrument.
This is a Delaware contract and shall be governed and construed in accordance
with the laws of the State of Delaware, without regard to the conflict of laws
principles thereof.


12.  Notices.  Any notices provided for in this agreement shall be in writing
and shall be effective when delivered in person or deposited in the United
States mail, postage prepaid, and addressed to you at your last known address on
the books of the Company or, in the case of the Company, to it at its principal
place of business, attention of the Committee, or to such other address as
either party may specify by notice to the other actually received.

 
 

--------------------------------------------------------------------------------

 

Mr. Dayl Pearson
Page 9
August 5, 2009

--------------------------------------------------------------------------------



If the foregoing is acceptable to you, please sign this letter in the space
provided and return it to me.  We will provide a countersigned copy for your
records.


Sincerely yours,


/s/ Christopher Lacovara         
Christopher Lacovara
Vice President


Accepted and Agreed:



/s/ Dayl W. Pearson                  
Dayl W. Pearson




                           
Date



cc:  Michael Wirth

 
 

--------------------------------------------------------------------------------

 